Title: From George Washington to Brigadier General Anthony Wayne, 10 October 1779
From: Washington, George
To: Wayne, Anthony


        
          Dear Sir
          Head Quarters West Point [10]th Octobr 1779.
        
        I have your favr of yesterday inclosing a sketch of the bearings and distances of the Grounds contiguous to Stoney point. It is not to our Interest to disturb the enemy at that or any other detached post just now. Under present circumstances we should endeavour to keep them as much separated as possible, for if part of my plan, recommended to the Count, can be carried into execution, we shall put it out of the power of the detachments to join the main Body. I would therefore wish that [they] may be lulled into security, rather than alarmed.

A small time will determine whether those posts or a greater object shall engage our attention.
        Be pleased to let some Gentlemen who are proper judges, view the Ground between Springsteels and the point of the Dunderberg opposite Peeks Kill, and determine whether it will admit of a Road for Carriages out of reach of the fire from shipping. I am with great Regard Dear Sir Your most obt Servt
        
          Go: Washington
        
      